Citation Nr: 1714369	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-32 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, to include whether additional separate evaluations for neurologic manifestations are warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974, November 1990 to May 1991, and December 1996 to September 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at a July 2014 hearing.  A transcript of the hearing is of record.  

In February 2016, the Board remanded the appeal for further development.  It is once again before the Board for review.  

It is noted that currently, in addition to the 20 percent rating for the low back, herein at issue, separate ratings have been assigned for radiculopathy of the left lower extremity, and for meralgia paresthetica of the left leg.  The consideration, herein, stems in part from other nerves that were noted to be possibly involved with the low back pathology as set out in prior Remand development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board concludes after review of the record that another remand of the claim on appeal is necessary due to change in law that occurred since the previous remand.  

In July 2016, the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The CAVC determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 -active motion, passive motion, weight-bearing, and non-weight-bearing -is required "in every case in which those tests can be conducted."  Id., at 168, n.7.

The most recent VA examinations from March 2015 do not contain range of motion testing results in its entirety as required by Correia; specifically, it lacks discussions for pain associated with passive motion, as well as that with weight-bearing and non-weight-bearing motions.  As such, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA thoracolumbar spine examination to address the nature and severity of his degenerative disc disease of the lumbar spine.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, for the thoracolumbar spine.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so 

The examiner must also distinguish, to the extent possible, any pertinent symptoms and functional limitations attributable to the Veteran's service-connected thoracolumbar spine disabilities.  

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




